                                            /   '




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                                       D
                                     No.: 5:17-CT-3122-BO

PAMELA HUMPHREY,                                )
                                                )
               Plaintiff,                       )
                                                )
       V.                                       )            ORDER
                                                )
BILL CREWS, et al.,                             )
                                                )
               Defendants.                      )

       This matter comes before the court on Plaintiffs motion for additional discovery. [DE-91].

Defendants responded in opposition, contending that the deadline for discovery has already passed

and that additional discovery would cause unnecessary delay. [DE-95].

       On March 21, 2019, the court appointed North Carolina Prisoner Legal Services to assist

Plaintiff in conducting discovery. [DE-72]. According to Defendants, NCPLS propounded two sets

of written discovery requests upon Defen~ants. [DE-95] at 2. The deadline for discovery was

October 3, 2019, and NCPLS filed its response to Standing Order 17-S0-03 on that date. NCPLS

stated that it had assisted Plaintiff in conducting discovery, reviewed the discovery, and concluded

that appointment of counsel was not required. [DE-90]. Because Plaintiff had the assistance of

NCPLS, NCPLS determined that additional discovery was not required, and the deadline for

discovery has passed, Plaintiffs motion for additional discovery is DENIED.

       SO ORDERED, this the /$day ofNovember, 2019.



                                      Rbert B ~
                                      United States Magistrate Judge
